DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (WO 2013/059488, published 4/25/2013) in view of Godsill (US 2014/0071095).

Regarding claim 1, Harrison discloses an apparatus for classifying a touch event; the apparatus comprising: a touch sensitive screen having a surface for detecting a touch event from at least one user (abstract, fig. 1, touch sensitive surface 100, see p. 6, l. 19-p. 7, l. 7),
at least one sensor for generating a vibro-acoustic waveform signal from such touch event (abstract, fig. 1, touch event detector 110, see p. 9, ll. 6-24);
a converter for converting the waveform signal into a domain signal (fig. 1, conversion unit 124, see p. 10, ll. 3-15);
a feature extractor for extracting distinguishing features from said domain signal (fig. 1, extraction unit 126, see p. 10, ll. 10-20);
and a classification unit for analyzing the distinguishing features of said extractor to distinguish which user or which part of a user’s hand generated the touch event (fig. 1, classification unit 128, see p. 10, l. 10-p. 11, l. 1; see also figs. 2-5, p. 8, ll. 3-17; p. 9, ll. 19-24, what part of finger used for touch input is identified; p. 13, ll. 14-17, actions attributed to a particular person).
Harrison fails to disclose said surface having a first touch region and a second touch region that differs from the first touch region; and a plurality of classification units, wherein a first one of the classification units is configured to analyze the distinguishing 
Godsill teaches said surface having a first touch region and a second touch region that differs from the first touch region (abstract, figs. 1-2, ¶ 7-8, grid of touch sensitive regions disclosed, see also fig. 4);
and a plurality of classification units, wherein a first one of the classification units is configured to analyze the distinguishing features from the first touch region and not the second touch region, wherein a second one of the classification units is configured to analyze the distinguishing features of the second touch region and not the first touch region (figs. 1-2, ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41; see also ¶ 13).
Harrison and Godsill are both directed to classification of inputs on a touch sensitive device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Harrison with the plural classifiers of Godsill since such a modification provides where and/or whether an object has been tapped with a stylus, pen, finger nail or the like (Godsill, ¶ 2), provides a method of determining an adaptive threshold for acoustic tap detection (Godsill, ¶ 43), and employs different classifiers/thresholds for different tap locations (Godsill, ¶ 42).

Regarding claim 2, Godsill further teaches wherein the first classification unit is configured for classifying an edge region of said touch sensitive screen (figs. 1-2, ¶ 7-8, 

Regarding claim 3, Godsill further teaches wherein the second classification unit is configured for classifying a central region of said touch sensitive screen (figs. 1-2, ¶ 7-8, grid of touch sensitive regions in central area disclosed, see also fig. 4, see ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41).

Regarding claim 4, Godsill further teaches wherein said first touch region comprises an edge region and said second touch region comprises a central region (figs. 1-2, ¶ 7-8, grid of touch sensitive regions in central and edge region disclosed, see also fig. 4). 

Regarding claim 5, Godsill further teaches wherein said touch sensitive screen is configured to enable the first or second classification unit depending upon which of said first and second touch regions is touched during the touch event (figs. 1-2, ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41).

Regarding claim 6, Godsill further teaches wherein the first touch region comprises a region proximate to the edge of said touch sensitive screen (figs. 1-2, ¶ 7-8, grid of touch sensitive regions along an edge disclosed, see also fig. 4).



Regarding claim 8, Harrison discloses wherein said at least one sensor is configured to detect mechanical vibrations initiated by said touch event (abstract, fig. 1, touch event detector 110, see p. 9, ll. 6-24).

Regarding claim 9, Harrison discloses wherein said at least one sensor comprises a sensor taken from the group of sensors consisting of impact sensors, vibration sensors, accelerometers, strain gauges, piezo-electric devices and acoustic sensors (p. 9, ll. 9-14).

Regarding claim 10, Harrison discloses wherein said distinguishing features are extracted based on at least one computation of a characteristic taken from the group consisting of average, standard deviation, variance, skewness, kurtosis, sum, root mean square, crest factor, dispersion, entropy, power sum, center of mass, coefficient of variation, cross-correlation, zero-crossings, seasonality, DC bias, spectral centroid, spectral density, spherical harmonics, spectral energy, band energy ratio, by spectral band ratios, cepstral coefficients and Fourier transform content (p. 10, ll. 10-20, average, standard deviation, center of mass disclosed).


generating a vibro-acoustic waveform signal using at least one sensor detecting such touch event (abstract, fig. 1, touch event detector 110, see p. 9, ll. 6-24);
converting the waveform signal into a domain signal (fig. 1, conversion unit 124, see p. 10, ll. 3-15);
extracting distinguishing features from said domain signal (fig. 1, extraction unit 126, see p. 10, ll. 10-20);
and analyzing said distinguishing features of the domain signal to distinguish which user or which part of a user’s hand generated the touch event (fig. 1, classification unit 128, see p. 10, l. 10-p. 11, l. 1; see also figs. 2-5, p. 8, ll. 3-17; p. 9, ll. 19-24, what part of finger used for touch input is identified; p. 13, ll. 14-17, actions attributed to a particular person).
Harrison fails to disclose said surface having a first touch region and a second touch region that differs from the first touch region; and employing a first classifier for the first touch region and not the second touch region and employing a second classifier for the second touch region and not the first touch region.
Godsill teaches said surface having a first touch region and a second touch region that differs from the first touch region (abstract, figs. 1-2, ¶ 7-8, grid of touch sensitive regions disclosed, see also fig. 4);
and employing a first classifier for the first touch region and not the second touch region and employing a second classifier for the second touch region and not the first 
Harrison and Godsill are both directed to classification of inputs on a touch sensitive device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Harrison with the plural classifiers of Godsill since such a modification provides where and/or whether an object has been tapped with a stylus, pen, finger nail or the like (Godsill, ¶ 2), provides a method of determining an adaptive threshold for acoustic tap detection (Godsill, ¶ 43), and employs different classifiers/thresholds for different tap locations (Godsill, ¶ 42).

Regarding claim 12, Godsill further teaches wherein the first touch region is proximate an edge of said touch sensitive screen (figs. 1-2, ¶ 7-8, grid of touch sensitive regions along an edge disclosed, see also fig. 4, see ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41).

Regarding claim 13, Godsill further teaches wherein the second touch region is proximate a central area of said touch sensitive screen (figs. 1-2, ¶ 7-8, grid of touch sensitive regions in central area disclosed, see also fig. 4, see ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41).

Regarding claim 14, this claim is rejected under the same rationale as claim 4.



Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Regarding claim 20, Harrison discloses classifying touch screen events (abstract, fig. 1, touch sensitive surface 100, see p. 6, l. 19-p. 7, l. 7)
and carrying out the steps of: generating a vibro-acoustic waveform signal using at least one sensor detecting a touch event (abstract, fig. 1, touch event detector 110, see p. 9, ll. 6-24);
converting the waveform signal into a domain signal (fig. 1, conversion unit 124, see p. 10, ll. 3-15);
extracting distinguishing features from said domain signal (fig. 1, extraction unit 126, see p. 10, ll. 10-20);
and analyzing said distinguishing features of the domain signal to distinguish which user or which part of a user’s hand generated the touch event (fig. 1, classification unit 128, see p. 10, l. 10-p. 11, l. 1; see also figs. 2-5, p. 8, ll. 3-17; p. 9, ll. 19-24, what part of finger used for touch input is identified; p. 13, ll. 14-17, actions attributed to a particular person).
Harrison fails to disclose a non-transitory computer readable medium containing program instructions for classifying touch screen events for a first touch screen region and a second touch region that differs from the first touch region, wherein execution of the program instructions by a processor causes the processor to carry out the steps, and employing a first classifier for the first touch region and not the second touch region 
Godsill teaches a non-transitory computer readable medium containing program instructions (figs. 1-2, ¶ 13, see also figs. 15-16, ¶ 170, ¶ 189),
for classifying touch screen events for a first touch screen region and a second touch region that differs from the first touch region (abstract, figs. 1-2, ¶ 7-8, grid of touch sensitive regions disclosed, see also fig. 4),
wherein execution of the program instructions by a processor causes the processor to carry out the steps (figs. 1-2, ¶ 13, see also figs. 15-16, ¶ 170, ¶ 189),
and employing a first classifier for the first touch region and not the second touch region and employing a second classifier for the second touch region and not the first touch region (figs. 1-2, ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41; see also ¶ 13).
Harrison and Godsill are both directed to classification of inputs on a touch sensitive device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Harrison with the plural classifiers of Godsill since such a modification provides where and/or whether an object has been tapped with a stylus, pen, finger nail or the like (Godsill, ¶ 2), provides a method of determining an adaptive threshold for acoustic tap detection (Godsill, ¶ 43), and employs different classifiers/thresholds for different tap locations (Godsill, ¶ 42).


	Godsill further teaches a plurality of classification units (figs. 1-2, ¶ 37-42, different classifiers may be employed for different tap locations; see also claim 41; see also ¶ 13).

	Regarding claim 22, Harrison discloses wherein the distinguishing features are analyzed to distinguish which user generated the touch event and whether such user is authorized or has any personalized features (figs. 2-5, p. 8, ll. 3-17; p. 9, ll. 19-24; p. 13, ll. 14-17, actions attributed to a particular person, read/write permissions disclosed).

Response to Arguments
	Applicant’s arguments regarding Godsill (Remarks filed 3/22/21, p. 7) are not germane, as Godsill is not relied upon by Examiner to teach the newly added limitations to claims 1, 11, and 20.  As cited above, Harrison is relied upon to disclose “distinguish[ing] which user or which part of a user’s hand generated the touch event” (e.g., see claim 1).  The rejection of the claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626